Name: Council Regulation (EC) NoÃ 806/2003 of 14Ã April 2003 adapting to Decision 1999/468/EC the provisions relating to committees which assist the Commission in the exercise of its implementing powers laid down in Council instruments adopted in accordance with the consultation procedure (qualified majority)
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  political framework;  European Union law
 Date Published: nan

 Avis juridique important|32003R0806Council Regulation (EC) No 806/2003 of 14 April 2003 adapting to Decision 1999/468/EC the provisions relating to committees which assist the Commission in the exercise of its implementing powers laid down in Council instruments adopted in accordance with the consultation procedure (qualified majority) Official Journal L 122 , 16/05/2003 P. 0001 - 0035Council Regulation (EC) No 806/2003of 14 April 2003adapting to Decision 1999/468/EC the provisions relating to committees which assist the Commission in the exercise of its implementing powers laid down in Council instruments adopted in accordance with the consultation procedure (qualified majority)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 36, 37 and 133 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4) replaced Decision 87/373/EEC(5).(2) In accordance with the statement of the Council and of the Commission(6) on Decision 1999/468/EC, the provisions relating to committees which assist the Commission in the exercise of its implementing powers, provided for in Decision 87/373/EEC, should be adapted in order to align them with the provisions of Articles 3, 4 and 5 of Decision 1999/468/EC.(3) The aforesaid statement indicates the methods for adapting the committee procedures, which is automatic provided that this does not affect the nature of the committee provided for in the basic act.(4) The time limits set in the provisions to be adapted must remain in force. Wherever there is no specific time limit laid down for adopting the implementing measures, the time limit should be set at three months.(5) The provisions of the instruments providing for recourse to the type I committee procedure established by Decision 87/373/EEC should therefore be replaced by provisions referring to the advisory procedure laid down in Article 3 of Decision 1999/468/EC.(6) The provisions of the instruments providing for recourse to type IIa and IIb committee procedures established by Decision 87/373/EEC must be replaced by provisions referring to the management procedure provided for in Article 4 of Decision 1999/468/EC.(7) The provisions of the instruments providing for recourse to type IIIa and IIIb committee procedures established by Decision 87/373/EEC must be replaced by provisions referring to the regulatory procedure provided for in Article 5 of Decision 1999/468/EC.(8) This Regulation aims purely at aligning committee procedures. The name of the committee relating to these procedures has, where appropriate, been amended,HAS ADOPTED THIS REGULATION:Article 1With regard to the advisory procedure, the instruments listed in Annex I shall be adapted, in accordance with that Annex, to follow the corresponding provisions of Decision 1999/468/EC.Article 2With regard to the management procedure, the instruments listed in Annex II shall be adapted, in accordance with that Annex, to follow the corresponding provisions of Decision 1999/468/EC.Article 3With regard to the regulatory procedure, the instruments listed in Annex III shall be adapted, in accordance with that Annex, to follow the corresponding provisions of Decision 1999/468/EC.Article 4References to provisions of the instruments in the Annexes I, II and III shall be construed as being made to those provisions as adapted by this Regulation.References made, in this Regulation, to the former names of committees shall be construed as being made to the new names.Article 5This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 14 April 2003.For the CouncilThe PresidentA. Giannitsis(1) OJ C 75 E, 26.3.2002, p. 425.(2) Opinion of 11 March 2003 (not yet published in the Official Journal).(3) OJ C 241, 7.10.2002, p. 128.(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 197, 18.7.1987, p. 33.(6) OJ C 203, 17.7.1999, p. 1.ANNEX IADVISORY PROCEDUREList of instruments falling under the advisory procedure and adapted to the corresponding provisions of Decision 1999/468/EC in accordance with the following amendments.1. Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection products on the market(1).Article 21 shall be replaced by the following:"Article 211. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 3 and 7 of Decision 1999/468/EC shall apply."2. Council Regulation (EEC) No 3911/92 of 9 December 1992 on the export of cultural goods(2).Article 8 shall be replaced by the following:"Article 81. The Commission shall be assisted by a committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC(3) shall apply.3. The Committee shall adopt its Rules of Procedure."3. Council Decision 98/552/EC of 24 September 1998 on the implementation by the Commission of activities relating to the Community market access strategy(4).Article 3 shall be replaced by the following:"Article 31. The Commission shall be assisted by a committee.2. In the context of the implementation of the activity referred to in Article 1, Articles 3 and 7 of Decision 1999/468/EC(5) shall apply.3. The Committee shall adopt its Rules of Procedure."(1) OJ L 230, 19.8.1991, p. 1; Directive as last amended by Commission Directive 2002/64/EC (OJ L 189, 18.7.2002, p. 27).(2) OJ L 395, 31.12.1992, p. 1; Regulation as last amended by Regulation (EC) No 974/2001 (OJ L 137, 19.5.2001, p. 10).(3) OJ L 184, 17.7.1999, p. 23.(4) OJ L 265, 30.9.1998, p. 31.(5) OJ L 184, 17.7.1999, p. 23.ANNEX IIMANAGEMENT PROCEDUREList of instruments falling under the management procedure and adapted to the corresponding provisions of Decision 1999/468/EC in accordance with the following amendments:1. Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community(1).Articles 18 and 19 shall be replaced by the following:"Article 18The Community Committee shall consist of representatives of the Member States and be chaired by the Commission representative.Article 191. The Commission shall be assisted by the Community Committee for the Farm Accountancy Data Network.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(2) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Community Committee shall adopt its Rules of Procedure."2. Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organisation of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage(3).Article 13(2) shall be deleted.Article 14 shall be replaced by the following:"Article 141. The Commission shall be assisted by the Management Committee for Live Plants.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC(4) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."3. Council Regulation (EEC) No 1728/74 of 27 June 1974 on the coordination of agricultural research(5).Article 7(3) shall be deleted.Article 8 shall be replaced by the following:"Article 81. The Commission shall be assisted by the Standing Committee on Agricultural Research.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(6) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."4. Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(7).Article 16(2) shall be deleted.Article 17 shall be replaced by the following:"Article 171. The Commission shall be assisted by the Management Committee for Poultrymeat and Eggs.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(8) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."5. Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(9).Article 16(2) shall be deleted.Article 17 shall be replaced by the following:"Article 171. The Commission shall be assisted by the Management Committee for Poultrymeat and Eggs.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(10) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."6. Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seed(11).Article 21 shall be replaced by the following:"Article 211. The Commission shall be assisted by a committee, referred to as the 'Standing Committee on Agricultural, Horticultural and Forestry Seeds and Plants'.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(12) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."7. Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants intended for fruit production(13).Article 21 shall be replaced by the following:"Article 211. The Commission shall be assisted by the Standing Committee on Propagating Material and Plants of Fruit Genera and Species.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(14) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."8. Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(15).Article 23 shall be replaced by the following:"Article 231. The Commission shall be assisted by the Management Committee for Tobacco.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(16) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Commission shall adopt its Rules of Procedure."9. Council Regulation (EEC) No 339/93 of 8 February 1993 on checks for conformity with the rules on product safety in the case of products imported from third countries(17).Article 9 shall be replaced by the following:"Article 91. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(18) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."10. Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy(19).Article 36 shall be replaced by the following:"Article 361. The Commission shall be assisted by the Management Committee for Fisheries and Aquaculture, set up pursuant to Article 17 of Regulation (EEC) No 3760/92.2. Where reference is made to this Article, Article 4 and 7 of Decision 1999/468/EC(20) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."11. Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas(21).Articles 22 and 23 shall be replaced by the following:"Article 221. The Commission shall be assisted by a committee.2. The Committee shall adopt its Rules of Procedure.Article 23Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(22) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month."12. Council Regulation (EC) No 1467/94 of 20 June 1994 on the conservation, characterisation, collection and utilisation of genetic resources in agriculture(23).Article 13(2) and (3) shall be deleted.Article 14 shall be replaced by the following:"Article 141. The Commission shall be assisted by the Committee on the Conservation, Characterisation, Collection and Utilisation of Genetic Resources in Agriculture.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(24) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."13. Council Regulation (EC) No 1798/94 of 18 July 1994 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Bulgaria, the Czech Republic, Hungary, Poland, Romania and Slovakia and establishing the detailed provisions for adapting these quotas (1994 to 1997)(25).Article 6 shall be replaced by the following:"Article 61. The Commission shall be assisted by the Customs Code Committee set up pursuant to Article 247 of Regulation (EEC) No 2913/92(26).2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(27) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."14. Council Regulation (EC) No 3295/94 of 22 December 1994 laying down measures to prohibit the release for free circulation, export, re-export or entry for a suspensive procedure of counterfeit and pirated goods(28).In Article 12, the words "paragraphs (3) and (4)" shall be deleted.Article 13 shall be replaced by the following:"Article 131. The Commission shall be assisted by the Customs Code Committee set up pursuant to Article 247 of Regulation (EEC) No 2913/92.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(29) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its own Rules of Procedure."15. Council Regulation (EC) No 603/95 of 21 February 1995 on the common organisation of the market in dried fodder(30).Article 17 shall be replaced by the following:"Article 171. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(31) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."16. Council Regulation (EC) No 1526/97 of 26 June 1997 on administering the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from Ukraine to the European Community(32).Article 6 shall be replaced by the following:"Article 6Committee1. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(33) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."17. Council Regulation (EC) No 2135/97 of 24 July 1997 on administering the double-checking system without quantitative limits in respect of the export of certain steel products covered by the EC and ECSC Treaties from the Russian Federation to the European Community(34).Article 6 shall be replaced by the following:"Article 6Committee1. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(35) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."18. Council Directive 98/29/EC of 7 May 1998 on harmonisation of the main provisions concerning export credit insurance for transactions with medium and long-term cover(36).Article 4 shall be replaced by the following:"Article 4Committee1. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(37) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."19. Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(38).Article 30(4) shall be replaced by the following:"4. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC(39) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month."The following paragraph shall be added:"7. The Committee shall adopt its Rules of Procedure."20. Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants(40).Article 17 shall be replaced by the following:"Article 171. The Commission shall be assisted by a committee called the Standing Committee for Propagating Material of Ornamental Plants.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(41) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."21. Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(42).Article 43 shall be replaced by the following:"Article 431. The Commission shall be assisted by the Management Committee for Beef and Veal.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(43) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."22. Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(44).Article 42 shall be replaced by the following:"Article 421. The Commission shall be assisted by the Management Committee for Milk and Milk Products.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(45) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."23. Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(46).Article 75 shall be replaced by the following:"Article 751. The Commission shall be assisted by the Management Committee for Wine.2. Where reference is made to this Article, Articles 4 and 7 of Decision 1999/468/EC(47) shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."(1) OJ 109, 23.6.1965, p. 1859/65; Regulation as last amended by Regulation (EC) No 1256/97 (OJ L 174, 2.7.1997, p. 7).(2) OJ L 184, 17.7.1999, p. 23.(3) OJ L 55, 2.3.1968, p. 1; Regulation as last amended by Regulation (EC) No 3290/94 (OJ L 349, 31.12.1994, p. 105).(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 182, 5.7.1974, p. 1; Regulation as last amended by the 1994 Act of Accession.(6) OJ L 184, 17.7.1999, p. 23.(7) OJ L 282, 1.11.1975, p. 49; Regulation as last amended by Commission Regulation (EC) No 493/2002 (OJ L 77, 20.3.2002, p. 7).(8) OJ L 184, 17.7.1999, p. 23.(9) OJ L 282, 1.11.1975, p. 77; Regulation as last amended by Commission Regulation (EC) No 493/2002 (OJ L 77, 20.3.2002, p. 7).(10) OJ L 184, 17.7.1999, p. 23.(11) OJ L 157, 10.6.1992, p. 1; Directive as last amended by Commission Decision 2002/111/EC (OJ L 41, 13.2.2002, p. 43).(12) OJ L 184, 17.7.1999, p. 23.(13) OJ L 157, 10.6.1992, p. 10; Directive as last amended by Commission Decision 1999/30/EC (OJ L 8, 14.1.1999, p. 30).(14) OJ L 184, 17.7.1999, p. 23.(15) OJ L 215, 30.7.1992, p. 70; Regulation as last amended by Regulation (EC) No 546/2002 (OJ L 84, 28.3.2002, p. 4).(16) OJ L 184, 17.7.1999, p. 23.(17) OJ L 40, 17.2.1993, p. 1; Regulation as amended by the 1994 Act of Accession.(18) OJ L 184, 17.7.1999, p. 23.(19) OJ L 261, 20.10.1993, p. 1; Regulation as last amended by Regulation (EC) No 2846/98 (OJ L 358, 31.12.1998, p. 5).(20) OJ L 184, 17.7.1999, p. 23.(21) OJ L 66, 10.3.1994, p. 1; Regulation as last amended by Regulation (EC) No 138/96 (OJ L 21, 27.1.1996, p. 6).(22) OJ L 184, 17.7.1999, p. 23.(23) OJ L 159, 28.6.1994, p. 1.(24) OJ L 184, 17.7.1999, p. 23.(25) OJ L 189, 23.7.1994, p. 1; Regulation as last amended by Regulation (EC) No 921/96 (OJ L 126, 24.5.1996, p. 1).(26) OJ L 302, 19.10.1992, p. 1.(27) OJ L 184, 17.7.1999, p. 23.(28) OJ L 341, 30.12.1994, p. 8; Regulation as amended by Regulation (EC) No 241/1999 (OJ L 27, 2.2.1999, p. 1).(29) OJ L 184, 17.7.1999, p. 23.(30) OJ L 63, 21.3.1995, p. 1; Regulation as last amended by Regulation (EC) No 1347/95 (OJ L 131, 15.6.1995, p. 1).(31) OJ L 184, 17.7.1999, p. 23.(32) OJ L 210, 4.8.1997, p. 1; Regulation as amended by Regulation (EC) No 501/2000 (OJ L 62, 9.3.2000, p. 1).(33) OJ L 184, 17.7.1999, p. 23.(34) OJ L 300, 4.11.1997, p. 1; Regulation as amended by Regulation (EC) No 793/2000 (OJ L 96, 18.4.2000, p. 1).(35) OJ L 184, 17.7.1999, p. 23.(36) OJ L 148, 19.5.1998, p. 22.(37) OJ L 184, 17.7.1999, p. 23.(38) OJ L 215, 1.8.1998, p. 12.(39) OJ L 184, 17.7.1999, p. 23.(40) OJ L 226, 13.8.1998, p. 16.(41) OJ L 184, 17.7.1999, p. 23.(42) OJ L 160, 26.6.1999, p. 21; Regulation as last amended by Commission Regulation (EC) No 2345/2001 (OJ L 315, 1.12.2001, p. 29).(43) OJ L 184, 17.7.1999, p. 23.(44) OJ L 160, 26.6.1999, p. 48; Regulation as last amended by Commission Regulation (EC) No 509/2002 (OJ L 79, 22.3.2002, p. 15).(45) OJ L 184, 17.7.1999, p. 23.(46) OJ L 179, 14.7.1999, p. 1; Regulation as last amended by Regulation (EC) No 2585/2001 (OJ L 345, 29.12.2001, p. 10).(47) OJ L 184, 17.7.1999, p. 23.ANNEX IIIREGULATORY PROCEDUREList of instruments falling under the regulatory procedure and adapted to the corresponding provisions of Decision 1999/468/EC in accordance with the following amendments:1. Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever(1).Article 6 shall be replaced by the following:"Article 61. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(2).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(3) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."2. Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species(4).Articles 18 and 19 shall be replaced by the following:"Article 181. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(5).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(6) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure.Article 191. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days."3. Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species(7).Article 11 shall be replaced by the following:"Article 111. The Commission shall be assisted by the Standing Committee on Zootechnics set up pursuant Decision 77/505/EEC.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(8) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."4. Council Directive 89/437/EEC of 20 June 1989 on hygiene and health problems affecting the production and the placing on the market of egg products(9).Articles 13 and 14 shall be replaced by the following:"Article 131. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(10).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(11) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days.3. The Committee shall adopt its Rules of Procedure.Article 141. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months."5. Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species(12).Articles 17 and 18 shall be replaced by the following:"Article 171. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(13).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(14) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days.3. The Committee shall adopt its Rules of Procedure.Article 181. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months."6. Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(15).Articles 17 and 18 shall be replaced by the following:"Article 171. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(16).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(17) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days.3. The Committee shall adopt its Rules of Procedure.Article 181. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months."7. Council Regulation (EEC) No 737/90 of 22 March 1990 on the conditions governing imports of agricultural products originating in third countries following the accident at the Chernobyl nuclear power station(18).Article 7 shall be replaced by the following:"Article 71. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(19) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."8. Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin(20).Article 8 shall be replaced by the following:"Article 81. The Commission shall be assisted by the Standing Committee on Veterinary Medicinal Products.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(21) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Standing Committee shall adopt its Rules of Procedure."Article 10 shall be replaced by the following:"Article 101. The Commission shall be assisted by the Standing Committee on Veterinary Medicinal Products.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days."9. Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(22).Articles 41 and 42 shall be replaced by the following:"Article 411. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(23).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(24) shall apply.The period laid down in for in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure.Article 421. The Committee shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days."10. Council Directive 90/426/EEC of 26 June 1990 on the health policy conditions governing the movement of equidae and their import from third countries(25).Articles 24 and 25 shall be replaced by the following:"Article 241. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(26).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(27) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure.Article 251. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days."11. Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species(28).Articles 18 and 19 shall be replaced by the following:"Article 181. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(29).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(30) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure.Article 191. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days."12. Council Decision 90/495/EEC of 24 September 1990 introducing a Community financial measure with a view to the eradication of infectious haemopoietic necrosis of salmonids in the Community(31).Article 10 shall be replaced by the following:"Article 101. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(32).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(33) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."13. Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of poultry and hatching eggs(34).Articles 32 and 33 shall be replaced by the following:"Article 321. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(35).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(36) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure.Article 331. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days."14. Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables(37).Article 10a shall be replaced by the following:"Article 10a1. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(38) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."15. Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the elimination and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin, and amending Directive 90/425/EEC(39).Articles 18 and 19 shall be replaced by the following:"Article 181. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(40).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(41) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days.3. The Committee shall adopt its Rules of Procedure.Article 191. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months."16. Council Directive 91/495/EEC 27 November 1990 concerning public health and animal health problems affecting the production and placing on the market of rabbit meat and farmed game meat(42).Article 20 shall be replaced by the following:"Article 201. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(43).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(44) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."17. Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(45).Articles 26 and 27 shall be replaced by the following:"Article 261. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(46).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(47) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure.Article 271. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days."18. Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals(48).Article 15 shall be replaced by the following:"Article 151. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(49).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(50) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."19. Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(51).Article 14 shall be replaced by the following:"Article 141. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(52) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."20. Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(53).Articles 19 and 20 shall be replaced by the following:"Article 191. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(54).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(55) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure.Article 201. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days."21. Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs(56).Article 12 shall be replaced by the following:"Article 121. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(57).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(58) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."22. Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and placing on the market of fishery products(59).Article 15 shall be replaced by the following:"Article 151. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(60).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(61) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."23. Council Directive 91/497/EEC of 29 July 1991 amending and consolidating Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat to extend it to the production and marketing of fresh meat(62).Article 16 shall be replaced by the following:"Article 161. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(63).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(64) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."24. Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 91/425/EEC and 91/496/EEC(65).Article 17 shall be replaced by the following:"Article 171. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(66).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(67) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."25. Council Directive 91/629/EEC of 19 November 1991 laying down minimum standards for the protection of calves(68).Article 10 shall be replaced by the following:"Article 101. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(69).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(70) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."26. Council Directive 91/630/EEC of 19 November 1991 laying down minimum standards for the protection of pigs(71).Article 10 shall be replaced by the following:"Article 101. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(72).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(73) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."27. Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seed(74).Article 22 shall be replaced by the following:"Article 221. The Commission shall be assisted by the Standing Committee on Seeds and Propagating Materials for Agriculture, Horticulture and Forestry.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply, in compliance with Articles 7 and 8 thereof(75).The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months."28. Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants intended for fruit production(76).Article 22 shall be replaced by the following:"Article 221. The Commission shall be assisted by the Standing Committee on Propagating Material and Plants of Fruit Genera and Species.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(77) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months."29. Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness(78).Article 19 shall be replaced by the following:"Article 191. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(79).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(80) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."30. Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza(81).Article 21 shall be replaced by the following:"Article 211. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(82).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(83) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."31. Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild-game meat(84).Article 22 shall be replaced by the following:"Article 221. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(85).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(86) shall apply, in compliance with Article 7 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."32. Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products(87).Article 31 shall be replaced by the following:"Article 311. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, hereinafter referred to as the 'Standing Committee' set up pursuant to Article 58 of Regulation (EC) No 178/2002(88).Where matters of chemistry or technology are involved, the representatives of the Commission, after consulting the Management Committee for Milk and Milk Products established by Regulation (EEC) No 804/68 shall submit to the Standing Committee a draft of the measures to be taken.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(89) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."33. Council Decision 92/438/EEC of 13 July 1992 on computerisation of veterinary import procedures (SHIFT project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC, and repealing Decision 88/192/EEC(90).Article 13 shall be replaced by the following:"Article 131. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(91).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(92) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."34. Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease(93).Article 25 shall be replaced by the following:"Article 251. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(94).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(95) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."35. Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(96).Article 15 shall be replaced by the following:"Article 151. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(97) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."36. Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs(98).Article 19 shall be replaced by the following:"Article 191. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(99) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."37. Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications(100).Article 16 shall be replaced by the following:"Article 161. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(101).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(102) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."38. Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease(103).Article 25 shall be replaced by the following:"Article 251. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(104).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(105) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."39. Council Directive 93/74/EEC of 13 September 1993 on feedingstuffs intended for particular nutritional purposes(106).Article 9 shall be replaced by the following:"Article 91. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(107).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(108) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."40. Council Directive 93/119/EC of 22 December 1993 on the protection of animals at the time of slaughter or killing(109).Article 16 shall be replaced by the following:"Article 161. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(110).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(111) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."41. Council Regulation (EC) No 3036/94 of 8 December 1994 establishing economic outward processing arrangements applicable to certain textiles and clothing products reimported into the Community after working or processing in certain third countries(112).Article 12 shall be replaced by the following:"Article 121. The Commission shall be assisted by a committee, referred to as the 'Committee on Economic Outward Processing Arrangements for Textiles'.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(113) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its Rules of Procedure."42. Council Directive 94/65/EC of 14 December 1994 laying down the requirements for the production and placing on the market of minced meat and meat preparations(114).Article 20 shall be replaced by the following:"Article 201. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(115).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(116) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."43. Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(117).Article 4 shall be replaced by the following:"Article 41. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(118).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(119) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days.3. The Committee shall adopt its Rules of Procedure."44. Council Directive 95/69/EC of 22 December 1995 laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sector and amending Directives 70/524/EEC, 74/63/EEC, 79/373/EEC and 82/471/EEC(120).Article 16 shall be replaced by the following:"Article 16Standing Committee on the Food Chain and Animal Health1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(121).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(122) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."45. Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs(123).Article 10 shall be replaced by the following:"Article 101. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(124).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(125) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."46. Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(126).Article 33 shall be replaced by the following:"Article 331. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(127).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(128) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months."47. Council Directive 96/25/EC of 29 April 1996 on the circulation of feed materials, amending Directives 70/524/EEC, 74/63/EEC, 82/471/EEC and 93/74/EEC and repealing Directive 77/101/EEC(129).Article 13 shall be replaced by the following:"Article 131. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(130).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(131) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."48. Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants(132).Article 18 shall be replaced by the following:"Article 181. The Commission shall be assisted by the Standing Committee for Propagating Material and Ornamental Plants.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(133) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months."49. Council Directive 98/58/EC of 20 July 1998 concerning the protection of animals kept for farming purposes(134).Article 9 shall be replaced by the following:"Article 91. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(135).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(136) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."50. Council Directive 1999/29/EC of 22 April 1999 on the undesirable substances and products in animal nutrition(137).Article 13 shall be replaced by the following:"Article 131. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(138).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(139) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."51. Directive 1999/74/EC of 19 July 1999 laying down minimum standards for the protection of laying hens(140).Article 11 shall be replaced by the following:"Article 111. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(141).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(142) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure."52. Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(143).Articles 17 and 18 shall be replaced by the following:"Article 171. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002(144).2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC(145) shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its Rules of Procedure.Article 181. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months."(1) OJ L 325, 1.12.1980, p. 5; Decision as last amended by the 1994 Act of Accession.(2) OJ L 31, 1.2.2002, p. 1.(3) OJ L 184, 17.7.1999, p. 23.(4) OJ L 194, 22.7.1988, p. 10; Directive as last amended by the 1994 Act of Accession.(5) OJ L 31, 1.2.2002, p. 1.(6) OJ L 184, 17.7.1999, p. 23.(7) OJ L 382, 31.12.1988, p. 36; Directive as amended by the 1994 Act of Accession.(8) OJ L 184, 17.7.1999, p. 23.(9) OJ L 212, 22.7.1989, p. 87; Directive as amended by the 1994 Act of Accession.(10) OJ L 31, 1.2.2002, p. 1.(11) OJ L 184, 17.7.1999, p. 23.(12) OJ L 302, 19.10.1989, p. 1; Directive as last amended by Commission Decision 94/113/EC (OJ L 53, 24.2.1994, p. 23).(13) OJ L 31, 1.2.2002, p. 1.(14) OJ L 184, 17.7.1999, p. 23.(15) OJ L 395, 30.12.1989, p. 13; Directive as last amended by Directive 92/118/EEC (OJ L 62, 15.3.1993, p. 49).(16) OJ L 31, 1.2.2002, p. 1.(17) OJ L 184, 17.7.1999, p. 23.(18) OJ L 82, 29.3.1990, p. 1; Regulation as last amended by Regulation (EC) No 616/2000 (OJ L 75, 24.3.2000, p. 1).(19) OJ L 184, 17.7.1999, p. 23.(20) OJ L 224, 18.8.1990, p. 1; Regulation as last amended by Commission Regulation (EC) No 1752/2002 (OJ L 264, 2.10.2002, p. 18).(21) OJ L 184, 17.7.1999, p. 23.(22) OJ L 224, 18.8.1990, p. 19; Decision as last amended by Decision 2001/572/EC (OJ L 203, 28.7.2001, p. 16).(23) OJ L 31, 1.2.2002, p. 1.(24) OJ L 184, 17.7.1999, p. 23.(25) OJ L 224, 18.8.1990, p. 42; Directive as last amended by Commission Decision 2002/160/EC (OJ L 53, 23.2.2002, p. 37).(26) OJ L 31, 1.2.2002, p. 1.(27) OJ L 184, 17.7.1999, p. 23.(28) OJ L 224, 18.8.1990, p. 62; Directive as last amended by Commission Decision 2000/39/EC (OJ L 13, 19.1.2000, p. 21).(29) OJ L 31, 1.2.2002, p. 1.(30) OJ L 184, 17.7.1999, p. 23.(31) OJ L 276, 6.10.1990, p. 37.(32) OJ L 31, 1.2.2002, p. 1.(33) OJ L 184, 17.7.1999, p. 23.(34) OJ L 303, 31.10.1990, p. 6; Directive as last amended by Directive 1999/90/EC (OJ L 300, 23.11.1999, p. 19).(35) OJ L 31, 1.2.2002, p. 1.(36) OJ L 184, 17.7.1999, p. 23.(37) OJ L 350, 14.12.1990, p. 71; Directive as last amended by Commission Directive 2002/76/EC (OJ L 240, 7.9.2002, p. 45).(38) OJ L 184, 17.7.1999, p. 23.(39) OJ L 363, 27.12.1990, p. 51; Directive as last amended by the 1994 Act of Accession.(40) OJ L 31, 1.2.2002, p. 1.(41) OJ L 184, 17.7.1999, p. 23.(42) OJ L 268, 24.9.1991, p. 41; Directive as last amended by Directive 1994/65/EC (OJ L 368, 31.12.1994, p. 10).(43) OJ L 31, 1.2.2002, p. 1.(44) OJ L 184, 17.7.1999, p. 23.(45) OJ L 46, 19.2.1991, p. 1; Directive as last amended by Directive 98/45/CE (OJ L 189, 3.7.1998, p. 12).(46) OJ L 31, 1.2.2002, p. 1.(47) OJ L 184, 17.7.1999, p. 23.(48) OJ L 46, 19.2.1991, p. 19; Directive as last amended by Commission Decision 2002/261/EC (OJ L 91, 6.4.2002, p. 31).(49) OJ L 31, 1.2.2002, p. 1.(50) OJ L 184, 17.7.1999, p. 23.(51) OJ L 198, 22.7.1991, p. 1; Regulation as last amended by Commission Regulation (EC) No 473/2002 (OJ L 75, 16.3.2002, p. 21).(52) OJ L 184, 17.7.1999, p. 23.(53) OJ L 230, 19.8.1991, p. 1; Directive as last amended by Commission Directive 2002/81/EC (OJ L 276, 12.10.2002, p. 28).(54) OJ L 31, 1.2.2002, p. 1.(55) OJ L 184, 17.7.1999, p. 23.(56) OJ L 268, 24.9.1991, p. 1; Directive as last amended by Directive 97/79/EC (OJ L 24, 30.1.1998, p. 31).(57) OJ L 31, 1.2.2002, p. 1.(58) OJ L 184, 17.7.1999, p. 23.(59) OJ L 268, 24.9.1991, p. 15; Directive as last amended by Directive 97/79/EC (OJ L 24, 30.1.1998, p. 31).(60) OJ L 31, 1.2.2002, p. 1.(61) OJ L 184, 17.7.1999, p. 23.(62) OJ L 268, 24.9.1991, p. 69; Directive as last amended by Directive 92/5/EEC (OJ L 57, 2.3.1992, p. 1).(63) OJ L 31, 1.2.2002, p. 1.(64) OJ L 184, 17.7.1999, p. 23.(65) OJ L 340, 11.12.1991, p. 17; Directive as last amended by Directive 95/29/EC (OJ L 148, 30.6.1995, p. 52).(66) OJ L 31, 1.2.2002, p. 1.(67) OJ L 184, 17.7.1999, p. 23.(68) OJ L 340, 11.12.1991, p. 28; Directive as last amended by Directive 97/2/EC (OJ L 25, 28.1.1997, p. 24).(69) OJ L 31, 1.2.2002, p. 1.(70) OJ L 184, 17.7.1999, p. 23.(71) OJ L 340, 11.12.1991, p. 33; Directive as last amended by Commission Directive 2001/93/EC (OJ L 316, 1.12.2001, p. 36).(72) OJ L 31, 1.2.2002, p. 1.(73) OJ L 184, 17.7.1999, p. 23.(74) OJ L 157, 10.6.1992, p. 1; Directive as last amended by Decision 2002/111/EC (OJ L 41, 13.2.2002, p. 43).(75) OJ L 184, 17.7.1999, p. 23.(76) OJ L 157, 10.6.1992, p. 10; Directive as last amended by Commission Decision 1999/30/EC (OJ L 8, 14.1.1999, p. 30).(77) OJ L 184, 17.7.1999, p. 23.(78) OJ L 157, 10.6.1992, p. 19; Directive as last amended by the 1994 Act of Accession.(79) OJ L 31, 1.2.2002, p. 1.(80) OJ L 184, 17.7.1999, p. 23.(81) OJ L 167, 22.6.1992, p. 1; Directive as amended by the 1994 Act of Accession.(82) OJ L 31, 1.2.2002, p. 1.(83) OJ L 184, 17.7.1999, p. 23.(84) OJ L 268, 14.9.1992, p. 35; Directive as last amended by Directive 97/79/EC (OJ L 24, 30.1.1998, p. 31).(85) OJ L 31, 1.2.2002, p. 1.(86) OJ L 184, 17.7.1999, p. 23.(87) OJ L 268, 14.9.1992, p. 1; Directive as last amended by Directive 96/23/EC (OJ L 6, 9.1.1996, p. 10).(88) OJ L 31, 1.2.2002, p. 1.(89) OJ L 184, 17.7.1999, p. 23.(90) OJ L 243, 25.8.1992, p. 27; Decision as amended by the 1994 Act of Accession.(91) OJ L 31, 1.2.2002, p. 1.(92) OJ L 184, 17.7.1999, p. 23.(93) OJ L 260, 5.9.1992, p. 1; Directive as amended by the 1994 Act of Accession.(94) OJ L 31, 1.2.2002, p. 1.(95) OJ L 184, 17.7.1999, p. 23.(96) OJ L 208, 24.7.1992, p. 1; Regulation as last amended by Commission Regulation (EC) No 2796/2000 (OJ L 324, 21.12.2000, p. 26).(97) OJ L 184, 17.7.1999, p. 23.(98) OJ L 208, 24.7.1992, p. 9; Regulation as amended by the 1994 Act of Accession.(99) OJ L 184, 17.7.1999, p. 23.(100) OJ L 62, 15.3.1993, p. 38; Directive as amended by Directive 1999/72/EC of the European Parliament and of the Council (OJ L 210, 10.8.1999, p. 12).(101) OJ L 31, 1.2.2002, p. 1.(102) OJ L 184, 17.7.1999, p. 23.(103) OJ L 62, 15.3.1993, p. 69; Directive as last amended by Directive 2002/60/EC (OJ L 192, 20.7.2002, p. 27).(104) OJ L 31, 1.2.2002, p. 1.(105) OJ L 184, 17.7.1999, p. 23.(106) OJ L 237, 22.9.1993, p. 23; Directive as last amended by Directive 1999/29/EC (OJ L 115, 4.5.1999, p. 32).(107) OJ L 31, 1.2.2002, p. 1.(108) OJ L 184, 17.7.1999, p. 23.(109) OJ L 340, 31.12.1993, p. 21.(110) OJ L 31, 1.2.2002, p. 1.(111) OJ L 184, 17.7.1999, p. 23.(112) OJ L 322, 15.12.1994, p. 1.(113) OJ L 184, 17.7.1999, p. 23.(114) OJ L 368, 31.12.1994, p. 10.(115) OJ L 31, 1.2.2002, p. 1.(116) OJ L 184, 17.7.1999, p. 23.(117) OJ L 243, 11.10.1995, p. 17; Decision as last amended by Decision 2001/4/EC (OJ L 2, 5.1.2001, p. 21).(118) OJ L 31, 1.2.2002, p. 1.(119) OJ L 184, 17.7.1999, p. 23.(120) OJ L 332, 30.12.1995, p. 15; Directive as last amended by Directive 1999/20/EC (OJ L 80, 25.3.1999, p. 20).(121) OJ L 31, 1.2.2002, p. 1.(122) OJ L 184, 17.7.1999, p. 23.(123) OJ L 332 of 30.12.1995, p. 33; Directive as amended by Commission Decision 2003/83/EC (OJ L 32, 7.2.2003, p. 13).(124) OJ L 31, 1.2.2002, p. 1.(125) OJ L 184, 17.7.1999, p. 23.(126) OJ L 125, 23.5.1996, p. 10.(127) OJ L 31, 1.2.2002, p. 1.(128) OJ L 184, 17.7.1999, p. 23.(129) OJ L 125, 23.5.1996, p. 35; Directive as last amended by Directive 2001/46/EC of the European Parliament and of the Council (OJ L 234, 1.9.2001, p. 55).(130) OJ L 31, 1.2.2002, p. 1.(131) OJ L 184, 17.7.1999, p. 23.(132) OJ L 226, 13.8.1998, p. 16.(133) OJ L 184, 17.7.1999, p. 23.(134) OJ L 221, 8.8.1998, p. 23.(135) OJ L 31, 1.2.2002, p. 1.(136) OJ L 184, 17.7.1999, p. 23.(137) OJ L 115, 4.5.1999, p. 32; Directive as last amended by Directive 2001/102/EC (OJ L 6, 10.1.2002, p. 45).(138) OJ L 31, 1.2.2002, p. 1.(139) OJ L 184, 17.7.1999, p. 23.(140) OJ L 203, 3.8.1999, p. 53.(141) OJ L 31, 1.2.2002, p. 1.(142) OJ L 184, 17.7.1999, p. 23.(143) OJ L 169, 10.7.2000, p. 1; Directive as last amended by Commission Directive 2002/36/EC (OJ L 116, 3.5.2002, p. 16).(144) OJ L 31, 1.2.2002, p. 1.(145) OJ L 184, 17.7.1999, p. 23.